SEABURY, J.
This appeal is taken under section 311 of the Municipal Court act (Laws 1902, c. 580), upon the ground that the defendant was not served with a summons. The plaintiff claims that service was made upon one Louis Silverman, managing agent of the defendant corporation. The weakness of the plaintiff’s position is that there is no competent proof presented to show that Silverman was the managing agent of the defendant.
The judgment is reversed, and the complaint is dismissed, with costs. All concur.